Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response filed on 04/08/2022; and IDS filed on 04/14/2022, 06/08/2021, and 02/21/2020.
Claims 1-15 are pending in the instant application.
Claims 1, 6-7, 10-15 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 2-5, 8-9) in the reply filed on 04/08/2022 is acknowledged.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 4 recite “size of the particle is equal to or smaller than the mesh size of the medium” and “size of the particle is larger than the mesh size of the medium”. This is indefinite because the medium is not part of the composition and the mesh size is unknown; therefore, any mesh size can be used, such as an infinitely small mesh size or an infinitely large mesh size. Thus, the size of the particle is unclear. For compact prosecution, any particle size will read on this limitation. Note, every particle inherently has a size; therefore, a particle will read on this limitation.

Regarding claim 4, the phrase "preferably" and “more preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SANTRA et al (Synthesis and Characterization of Silica-Coated Iron Oxide Nanoparticles in Microemulsion: The Effect of Nonionic Surfactants. Langmuir 2001, 17, 2900-2906).
	Applicant’s claims are directed to a composition comprising of: a solid layer coating linked to the surface of a particle.
	SANTRA teaches a silica-coated iron oxide nanoparticle (see title and abstract), which reads on a solid layer coating linked to the surface of a particle, wherein the particles are superparamagnetic materials and has magnetic behavior (see abstract), which reads on magnetic moment. Additional disclosures include: effects on the particle size (see abstract); silica coating as thin as 1nm (see abstract), magnetic resonance imaging (see pg. 2900, 1st col), which reads on aid biomedical imaging. 
	Note, the medium is not part of the composition.

Claim(s) 2-5, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PRABHU et al (PEGylation of superparamagnetic iron oxide nanoparticle for drug delivery applications with decreased toxicity: an in vivo study. J Nanopart Res (2015) 17:412).
PRABHU teaches the prior art had known of “coating SPIONs [superparamagnetic iron oxide nanoparticles] with agents such as dextrans, dendrimer, polyethylene Glycol (PEG), and polyvinyl alcohol (PVA) makes them biocompatible and aid in longer circulation” (see pg. 2, 2nd col), which reads on a solid layer coating linked to the surface of a particle. Additional disclosures include: contrast agent in MRI (see pg. 2, 1st col); applications in magnetic hyperthermia (see abstract).

Claim(s) 2-5, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WALKER et al (Enzymatically active biomimetic micropropellers for the penetration of mucin gels. Walker et al. Sci. Adv. 2015;1:e1500501).
WALKER teaches a magnetic micropropellers (see abstract) comprised of: SiO2 helices into which a thin magnetic section was incorporated (see pg. 2, 1st col) coated with 8nm shell of alumina (see pg. 2, 1st col) and enzyme to allow for more efficient forward propulsion (see pg. 5, 1st col). Additional disclosure includes: particles have been treated mostly with substances that modulate mucus-surface interactions, such as polyethylene glycol, various polymers, adsorbed bile salts, lectins, and microbial ligands (see pg. 1, 2nd col); drug carriers (see abstract).

Claim(s) 2-5, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FISHCER et al (US 2011/0270434).
	FISCHER teaches magnetically actuated propellers (“MAPs”; see abstract), which can be a nano-structure of silicon dioxide (see [0033]; [0042]), which reads on particle, coated with a solid layer of cobalt (see [0055]. Additional disclosures include: magnetic properties (see [0016]; helical structure (see [0016]); polystyrene (see [0070]); biological and drug-molecules may also be coupled to the MAPs (see [0055]); enter cells (see [0058]).



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618